Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Eastern District of Wisconsin

                                                                 Green Bay Division


                                                                           )       Case No.
                                                                           )                   (to be filled in by the Clerk’s Office)
                         Lonnie W. Frehr
                                                                           )
                              Plaintiff(s)                                 )
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,          )
please write “see attached” in the space and attach an additional          )
page with the full list of names.)                                         )
                                  -v-
                                                                           )
                                                                           )
                                                                           )
 The County of Marinette (see attached for additional                      )
                     names)                                                )
                              Defendant(s)
                                                                           )
(Write the full name of each defendant who is being sued. If the           )
names of all the defendants cannot fit in the space above, please          )
write “see attached” in the space and attach an additional page
with the full list of names.)



                                    COMPLAINT AND REQUEST FOR INJUNCTION

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   Lonnie W. Frehr
                                Street Address                         c/o Marinette County Jail
                                City and County                        1926 Hall Avenue
                                State and Zip Code                     Marinette, WI
                                Telephone Number                       715-732-7630
                                E-mail Address


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.

                          Case 1:20-cv-00691-PP Filed 05/05/20 Page 1 of 7 Document 1
                                                                                                                                         Page 1 of 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                     Defendant No. 1
                                Name                         County of Marinette
                                Job or Title (if known)
                                Street Address               1926 Hall Avenue
                                City and County              Marinette, Marinette
                                State and Zip Code           WI 54143
                                Telephone Number             715-732-7600
                                E-mail Address (if known)


                     Defendant No. 2
                                Name                         Sheriff Jerome T. Sauve, Chief Deputy James M. Hansen
                                Job or Title (if known)      and John Doe, employees of Marinette County
                                Street Address               1926 Hall Avenue
                                City and County              Marinette and Marinette
                                State and Zip Code           WI 54143
                                Telephone Number             715-732-7600
                                E-mail Address (if known)


                     Defendant No. 3
                                Name                         Advanced Correctional Healthcare, Inc.
                                Job or Title (if known)
                                Street Address               3921 Baring Trace
                                City and County              Peoria,
                                State and Zip Code           Illinois 61615
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name                         Lisa Swanson and Jane Doe
                                Job or Title (if known)      LPN and employees of Advanced Correctional Healthcare, Inc.
                                Street Address               3921 Baring Trace
                                City and County              Peoria
                                State and Zip Code           Ilinois, 61615
                                Telephone Number
                                E-mail Address (if known)




                          Case 1:20-cv-00691-PP Filed 05/05/20 Page 2 of 7 Document 1
                                                                                                                     Page 2 of 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                       Federal question                                Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                       8th and 14th amendments to the United States Constitution and 42 USC § 1983



          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name) Lonnie W. Frehr                                    , is a citizen of the
                                           State of (name) Wisconsin                                        .


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                    , is incorporated
                                           under the laws of the State of (name)                                                            ,
                                           and has its principal place of business in the State of (name)
                                                                                            .

                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name)       Jerome Sauve, James Hansen and               , is a citizen of
                                           the State of (name)     Lisa Swanson , Wisconsin                     . Or is a citizen of
                                           (foreign nation)                                       .


                          Case 1:20-cv-00691-PP Filed 05/05/20 Page 3 of 7 Document 1
                                                                                                                                Page 3 of 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                                b.         If the defendant is a corporation
                                           The defendant, (name)      County of Marinette and               , is incorporated under
                                           the laws of the State of (name)     Advanced Correctional Healthcare, WI   , and has its
                                           principal place of business in the State of (name) 1926 Hall Ave, Marinette, WI            .
                                           Or is incorporated under the laws of (foreign nation)                                      ,
                                           and has its principal place of business in (name)                                          .

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy−the amount the plaintiff claims the defendant owes or the amount at
                                stake−is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
          was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
          including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
          claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
          needed.

          A.         Where did the events giving rise to your claim(s) occur?
                       Defendants refuse to give Plaintiff necessary medication that were prescribed by a medical doctor. His
                       medications are: 1) Tizanidine – migraines and muscle relaxant; 2) Amitriptyline – migraines and
                       sleep/mood stabalizer; and 3) Glycopyrrolate – for Crohn’s disease and IBS. The Plaintiff is
                       presdcribed these medications as he suffers from migraines, Chron's disease and anxiety. The Plaintiff
                       experiences significant adverse side effects as a result of not taking his medications including pain and
                       nausea, mood instablity, insomnia and disorientation.


          B.         What date and approximate time did the events giving rise to your claim(s) occur?
                       Plaintiff was incarcerated on January 13, 2020 for various criminal offsenses. Immediately upon
                       incarceration, jail officials refuse to provide Plaintiff's medications.




                          Case 1:20-cv-00691-PP Filed 05/05/20 Page 4 of 7 Document 1
                                                                                                                             Page 4 of 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


          C.         What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)

                       As a result of Defendant's refusal to provide Plaintiff his medication, Plaintiff suffers migraines every 2
                       - 3 days. The Plaintiff has an extensive treatment history for migraines. He was first diagnosed at age 3
                       and prescribed medication thereafter. Additionally, as a result of his migraines, the Plaintiff has
                       suffered a stroke, that was treated and documented by medical professionals.

                       The Defendants are currently in possession of Plaintiff's medications. The Defendants took possession
                       of Plaintiff's medication upon his incarceration. The Plaintiff was in physical possession of his
                       medication at the time of his intake because they are necessary and vital to his health and wellness. On
                       or about February 21, 2020, Plaintiff's mother dropped off additional prescriptions at the jail including
                       the glycopyrrolate, tizanidine and ventolin.

                       As a result of not receiving the prescribed medications, the Plaintiff filed a grievance against jail
                       officials. The grievance filed on or about April 7, 2020, was filed in accordance with the jails
                       grievance filing procedure. The jails grievance filing procedure first required the jail to notify the
                       inmate of the results of their grievance before the grievance can be appealed.

                       On April 8, Mr. Frehr filed a 2nd grievance with the word Appeal written on top.

                       To date, the defendants have not provided a formal written response to Plaintiff's grievences.

                       However, the Defendants have commented on the Plaintiff's grievances. In response to his multiple
                       grievances, jail officials first told the Plaintiff he could not appeal until a response was received from
                       the first grievance. The Defendants later told the Plaintiff he couldn't appeal until he sees the physician.
                       Jail officials further stated they had no information regarding when the physician would be coming to
                       the jail and told him he could not see a physician. The Defendants also told the Plaintiff he could not
                       see the doctor until he was incarcerated for 4 months.

                       Plaintiff was allowed to see the physician on April 9, 2020 (nearly 3 months after incarceration) who
                       prescribed Propranolol for his migraines and Zyprexa (an antipschotic) for his depression. They also
                       had him on a tylenol regiment that only has irrirated his stomach, which has now been discontinued.
                       Occasionally he has been given a different medication for his Chron's Disease, but only receives it
                       periodically and it hasn't alleviated his Chron's symptoms.

IV.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measured.




                          Case 1:20-cv-00691-PP Filed 05/05/20 Page 5 of 7 Document 1
                                                                                                                           Page 5 of 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction




V.        Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          An Order requiring Defendants to provide Plaintiff with access to all of his necessary medications.




VI.       Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk’s Office with any changes to my address where case−related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff

          B.         For Attorneys

                     Date of signing:                        05/05/2020


                     Signature of Attorney                    s/Bryant M. Dorsey
                     Printed Name of Attorney                 Bryant M. Dorsey

                          Case 1:20-cv-00691-PP Filed 05/05/20 Page 6 of 7 Document 1
                                                                                                                       Page 6 of 7
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                     Bar Number                              1089949
                     Name of Law Firm                        Law Firm of Conway Olejniczak & Jerry, SC.
                     Street Address                          231 S. Adams Street
                     State and Zip Code                      Green Bay, WI 54301
                     Telephone Number                        920-437-0476
                     E-mail Address                          bmd@lcojlaw.com




                          Case 1:20-cv-00691-PP Filed 05/05/20 Page 7 of 7 Document 1
                                                                                                          Page 7 of 7
